Citation Nr: 1748268	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to October 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in August 2014 and in November 2014 that, in pertinent part, denied service connection for PTSD, for depression, for attention deficit hyperactivity disorder, and for anxiety.  

In March 2017, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In May 2017, the Board remanded the case for further development.  The remand required the RO to take appropriate steps to request any updated treatment records and to afford the Veteran a new VA psychiatric examination.   In compliance with the remand directives, an August 2017 VA psychiatric examination was obtained.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board has recharacterized the appeal as encompassing the issue on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  An acquired psychiatric disability, to include PTSD was not manifest in service.

2.  An acquired psychiatric disability, to include PTSD is not attributable to service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.



II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. 
 § 3.304 (d) (2016).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154 (b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case by case basis.  See VAOPGCPREC 12- 99 (October 18, 1999).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125.  

Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f)(3).  The amendment provides that, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


III.  History

The Veteran contends that he has PTSD related to service on a mine sweeper ship during Desert Storm.  The Veteran described other events where he hurried to the deck in the early morning and slipped on dew, and nearly fell overboard when a commanding officer grabbed him.  The Veteran recalled occasions of seeing dead bodies floating in the water, and reported having nightmares about being in the Persian Gulf.  He now avoids going in the ocean or on canoeing trips; and expressed feelings of hopelessness and helplessness, and of reliving his past on a daily basis.   

The Veteran's October 1989 enlistment examination reflected a normal psychiatric evaluation.  On his Report of Medical History, he denied nervous trouble of any sort, depression or excessive worry, and frequent trouble sleeping.  

A VA treatment record from March 2014 indicates impressions of PTSD and ADHD (which he has had since childhood).  He described a history of a low mood since losing his job in July 2013 and since then has had financial difficulties accompanied by low mood.  

The Veteran was afforded a VA psychiatric examination in November 2014.  Upon clinical examination, the VA examiner opined that a diagnosis of PTSD is not warranted.  The veteran endorsed vague anxiety symptoms which appear related to multiple ongoing psychosocial stressors (i.e., finances, employment, housing, potential for legal charges due to unpaid child support) and ongoing world events (i.e., terror attacks) and which are not at all related to his reported military stressors.  He described sleep disturbance which appears to be related to apnea, restless legs and anxiety related to ongoing psychosocial stressors.  He endorsed occasional dreams related to an event during service in which he fell into the water, although he denied that he suffered injury or incident from the fall.  The Veteran evidenced narcissistic personality traits as evidenced by his repeated, unsolicited and generous descriptions of himself, his behaviors, skills and importance (i.e., grandiose sense of self importance); the importance of connections he has with others of power/influence.  The Veteran does not meet diagnostic criteria for narcissistic personality disorder.  The psychologist opined that these traits still are more likely than not contribute to difficulties with interpersonal relationships.

VA treatment records reflect the Veteran's continuing participation in supportive therapy and a history of reporting feeling depressed.   A related psychiatric evaluation from 2017 cites treatment beginning in October 2014, with references to a February 2015 referral.  Following the referral, a psychologist noted that the Veteran did not meet the criteria to identify PTSD.  He explained that his claim of not being able to discuss his symptoms and having to learn from a movie American Sniper about how to relate his symptoms was not accurate.  He cited his low mood as related to difficulties related to his job.  

The Veteran testified at a March 2017 hearing regarding his experiences.  Specifically, the Veteran reported that while deployed in Desert Storm from August 1990 to May 1991, he was a team leader for a stinger detachment to various ships as minesweepers.  He reportedly was afraid for his life every day in the Persian Gulf, and the fear was nonstop.  He described the ship's sonar as not working properly and "flying blind" in live minefields.  The sonar often had to be turned off and rebooted, which added to his anxiety and fear.  The Veteran also described another process called "degaussing," in order to be safer in a minefield; and that their ship was not completely degaussed.  He also described sleeping above the ship's waterline in a live minefield, where he barely fit in a space all the way forward on the ship.  Because his team was not a part of the ship's company, the team did not have their own sleeping quarters.  The Veteran described being on duty for 6 hours and off duty for 6 hours, and having very little time to eat and sleep, which added to the overall anxiety of the situation. The Veteran reports that he was diagnosed with PTSD as well as an unspecified depressive disorder.  He reports experiencing these symptoms since his time in service.  

VA treatment records from the St. Louis VA Medical Center (VAMC) from February 2017 indicate that the Veteran was working in sales, was not anxious, and had no persistent low mood or anhedonia.  He denied any illicit substance or alcohol use.   A VA patient history from June 2017 indicates that the Veteran felt depressed all the time.   A treatment record from July 2017 indicated that the Veteran had issues with and sought treatment for alcohol abuse in service.  He did not start receiving mental health treatment until about five or six years prior.  He indicated he was told he was bipolar.  His treatment records show several reports of sleeping issues and anxiety.  PTSD was possibly identified based upon the Veteran spending nine months in a mine field for months at sea.  The psychiatrist opined that the Veteran's exposure to traumatic experiences on ship during his Navy service meets most if not all the criteria A through H for PTSD, and it is more likely than not that his mood and anxiety symptoms were worsened by those experiences.  The psychiatrist also opined that "while he clearly had AUD, anxiety and mood disturbance prior to military service."  

The Veteran was afforded another VA psychiatric examination in August 2017.  Upon clinical examination, he was found to have depressed mood, chronic sleep impairment, disturbances of motivation and mood, and suicidal ideation.  He also had assaultive urges without acting out last two years, as well as blunted but not flat affect.  The Veteran has endorsed vague anxiety symptoms which appear related to multiple ongoing psychosocial stressors (i.e., finances, employment, housing, potential for legal charges due to unpaid child support) and ongoing world events (i.e., terror attacks) and which are not at all related to his reported military stressors.  He describes sleep disturbance which appears to be related to apnea, restless legs and anxiety related to ongoing psychosocial stressors. He endorses occasional dreams related to an event during service in which he fell into the water, although denies that he suffered injury or incident from the fall.  Veteran evidences narcissistic personality traits as evidenced by his repeated, unsolicited and generous descriptions of himself, his behaviors, skills and importance (i.e., grandiose sense of self importance); the importance of connections he has with others of power/influence.  The Veteran does not meet diagnostic criteria for narcissistic personality disorder, although the psychologist opined that these traits more likely than not contribute to difficulties with interpersonal relationships.

Also at the August 2017 VA examination, the psychologist found that the Veteran had a persistent negative emotional state, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, hypervigilance, a duration of the disturbance of over one month, The disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning, and disturbance is not attributable to the physiological effects of a substance.  He noted that the Veteran did report anxiety of a fairly generalized character and there is unquestionably depression present.  He also noted that the Veteran attributed all of his pathology to the period after his deployments.  

The psychologist also noted that that his providers have avoided the PTSD diagnosis in describing him did not hear the narcissistic behavior referenced in his last exam.  He opined that the data is most consistent with generalized anxiety disorder and mood disorder unspecified.  She indicated that, "No matter what I do, I cannot conceptually get around the incongruity of his reported stressor with the concept of trauma."  His fear criteria do not seem applicable given that he did not meet the PTSD criteria quickly.  The psychologist opined that his generalized anxiety disorder and mood disorder are less likely than not demonstrably occasioned by military service.  He also opined that the Veteran would less likely than not have met the criteria for a diagnosis of PTSD under the DSM-IV.


IV.  Analysis

The Veteran is competent to relate what he has been told by a professional.  He is also competent to report that he was diagnosed with PTSD and ADHD.  

The Veteran is also competent to report his symptoms and observations of difficulty sleeping and low mood.  He reports a history of this, including from his time in service.  

In this case, nothing in the STRs reflects a psychiatric disorder and nothing in the personnel records suggests a change indicative of PTSD.  Although some treatment providers have entered impressions of PTSD over a decade after discharge, when evaluated for treatment at the St. Louis VAMC in August 2017, it was determined that the Veteran's psychiatric disabilities are attributable to the Veteran's ongoing psychosocial stressors, and his sleep disturbance is related to sleep apnea and restless legs.  Indeed, in a February 2017 VA treatment record, the Veteran reported that he was not anxious and had no persistent low mood.  Such findings are consistent with the previous impressions of the November 2014 VA examiner referencing the recent onset of his symptoms attributable to financial troubles.  There is no probative evidence indicating any nexus to an in service stressor, and the VA treatment records are consistent with changing life circumstances many years removed from service.  In addition, the Veteran testified in March 2017 regarding his financial difficulties affecting him.  The Board acknowledges that the Veteran also testified regarding his experiences aboard a ship in service, including difficulty sleeping.  However, his lay testimony pales into insignificance when compared with the other evidence of record.

Here, the weight of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD related to service.

In an August 2017 follow up note, the psychiatrist in part indicates "[H]e clearly had AUD, anxiety, and mood disturbance prior to military service."  Here, there is no proof that an acquired psychiatric disorder preexisted service and the presumption of soundness is not implicated.

Similarly, at the August 2017 VA examination, the VA examiner opined that the Veteran has endorsed vague anxiety symptoms which appear related to multiple ongoing psychosocial stressors (i.e., finances, employment, housing, potential for legal charges due to unpaid child support) and ongoing world events (i.e., terror attacks) and which are not at all related to his reported military stressors.  In addition, the August 2017 VA examiner's opinion was against a finding that PTSD is related to service, and instead opined that the Veteran's disability is most consistent with generalized anxiety disorder and mood disorder unspecified.  The VA psychologist then opined that his generalized anxiety disorder and mood disorder are less likely than not demonstrably occasioned by military service.  Consequently, the Board finds, upon consideration of the entire record, that the greater weight of the evidence establishes that the appellant does not have PTSD.  In addition, any acquired pathology was first manifest after service and is unrelated to service.

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence weighs against the claim for service connection for an acquired psychiatric disorder, to include PTSD.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


